Citation Nr: 1510834	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1969 to March 1972, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Buffalo, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased rating for PTSD.

The Veteran testified at a January 2015 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability, Rice v. Shinseki, 22 Vet. App. 447 (2009).  When asked at the hearing about his employment status, the Veteran stated that he was retired.  However, he has also stated he received Social Security disability benefits, and that he left his last job under protest.  A claim for TDIU is inferred based on the totality of the evidence.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As was discussed at the January 2015 hearing, the Veteran was most recently examined in December 2011.  He reports worsening of his mental health symptoms since that time.  Remand for a new examination is necessary to ensure consideration of an accurate factual picture.

Further, the Veteran reported that he has participated in regular, ongoing PTSD therapy sessions.  He provided copies of treatment notes through April 2014, along with a waiver of initial AOJ consideration.  However, in light of the Veteran's allegations of worsening of his condition, a remand to obtain updated VA treatment records is required.  

Adjudication of a claim for TDIU is dependent on consideration of the impact of service-connected disabilities on the ability to obtain and retain substantially gainful employment.  As the open matter of evaluation of PTSD involves assessment of occupational functioning, the two matters are inextricably intertwined, and hence adjudication of TDIU would be premature at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Further, the Veteran has not filled out a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, since 2004, and has not bene provided notice of the requirements of TDIU in connection with the current claim.  On remand, notice and an opportunity to update his application is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Associate with the claims file updated VA treatment records from the VA Medical Center in Bath, New York, for the period of April 2014 to the present.  Also not associated with the claims files are records from February to December 2012.

3.  Schedule the Veteran for a VA mental disorders/PTSD review examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must describe in detail the current signs and symptoms of service-connected PTSD, as well as the functional impact of such.  To the extent possible, the examiner should distinguish symptomatology of PTSD and bipolar disorder, and should indicate what degree of functional impairment is attributable to each.  If it is not possible to separate the two conditions by symptoms or functional effect, such must be clearly stated.

The examiner must comment on the impact of the service-connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




